Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
The following action is in response to the remark entered on July 7th, 2021.
Claims 1, 5, and 8-12 are amended.
Claims 2-4, 6-7, and 13 are previously presented.
Claims 1-13 are pending in the current application. 
Objections to claims 1, 8, 9, 10, and 12 have been withdrawn based on applicant’s amendments.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being anticipated by Leeb (U.S. Pub. No. 2016/0316617) in view of Mizukura (JP2004262292A).
Regarding claim 1: 
Leeb teaches:
Regulating and/or control system for an agricultural machine comprising: ("A device 01 for spreading liquid and/or solid active agents as shown entirely or in parts in FIG. 1, FIG. 2, FIG. 3, FIG. 4, FIG. 5, FIG. 6, comprises:" [0158].)
a distributor linkage for spreading material, which is pivotable about at least one axis of rotation extending in a direction of travel, ("at least one boom 02, such as, for instance, a spray boom, with cantilevers 21, 22 projecting on both sides of the carrier vehicle 10, which boom 02 is arranged pivotably about at least one rotation axis 20 running preferably in parallel to a longitudinal axis of the carrier vehicle 10," [0158].)
with at least one first sensor device for determining an inclination of said distributor linkage, ("at least one sensor arrangement for the detection of an angular position of the boom 02 about the rotation axis 20 in relation to the reference plane; " [0162].)
a data processing device for processing sensor signals of the at least one first sensor device; ("a control unit processing output signals of the sensor arrangements to control signals;" [0163].)
Leeb doesn’t explicitly teach:
and at least one second sensor device for determining a centrifugal force and/or a centrifugal acceleration acting upon the first sensor device when the machine is turning corners, however, Mizukura teaches (“That is, by measuring the traveling speeds of the left and right crawlers, it is possible to determine the measurement error of the tilt sensor of the combine during turning” [0024]; here it shows that the speeds of the right and let crawlers are measured and used to determine a measurement error acting on the tilt sensor. Paragraph [0024] further discloses, “When turning left while holding the aircraft substantially parallel to the reference horizontal plane, this angle THETAe represents a measurement error component of the inclination sensor 96 caused by the centrifugal force (hereinafter, THETAe is referred to as a tilt sensor correction angle.)”)
Furthermore, Mizukura teaches:
by measuring an angular rate of the distributor linkage and/or the machine about a vertical axis, the vertical axis being normal to the at least one axis of rotation extending in the direction of travel. (“When turning left while holding the aircraft substantially parallel to the reference horizontal plane, this angle THETAe represents a measurement error component of 
wherein said data processing device is configured such that an inclination measurement error of said first sensor device is correctable based on sensor signals of said second sensor device. (“That is, by measuring the traveling speeds of the left and right crawlers, it is possible to determine the measurement error of the tilt sensor of the combine during turning” [0024]; here it shows that the measurement error of the tilt sensor is determined based on the centrifugal force acting on the crawlers, and paragraph [0025] shows that this measurement error it used to correct the measurement of the tilt sensor.)
Leeb and Mizukura are analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one or ordinary skill in the art, to modify the control system of Leeb to include the correction of the first sensor based on a measurement from a second signal as taught by Mizukura in order to correct the error on the first sensor that is due to a centrifugal force or acceleration acting on the first sensor. The teaching suggestion/motivation to combine is that by knowing the centrifugal force, inertial forces can be found and accounted for when a boom is tilting about any axis more than desired while turning and therefore can prevent damage being done to the boom. 

Regarding claim 5:
Leeb in view of Mizukura teaches all of the limitations of claim 1.
Leeb further teaches:
The system according to claim 1, wherein: said second sensor device comprises an angular rate sensor which is adapted to measure the angular rate of said distributor linkage and/or said machine about the vertical axis. ("at least one sensor arrangement for the detection of an angular position of the boom 02 about the rotation axis 20 in relation to the reference plane;" [0162]. Paragraph [0068] shows that the axis can be a vertical axis.)

Regarding claim 6:
Leeb in view of Mizukura teaches all of the limitations of claim 1. 
Leeb further teaches:
The system according to claim 1, wherein: said first sensor device for determining the inclination of said distributor linkage comprises an inclination sensor or an acceleration sensor. ("at least one tilt sensor (inclination sensor), which detects an angle between the carrier vehicle 10 and the reference plane, and at least one tilt sensor, which detects an angle between the boom 02 or parts of the boom 02, such as, for instance, its cantilevers 21, 22, and the reference plane." [0174]; here it shows that the first sensor can consist of a tilt sensor for determining the angle between the boom and the reference plane.)

Regarding claim 7:
Leeb in view of Mizukura teaches all of the limitations of claim 1. 
Leeb further teaches:
The system according to claim 1, wherein: at least one third sensor device is provided for determining a distance of said distributor linkage from a ground and/or from a plant population and/or from obstacles. ("the device can comprise at least one sensor arrangement for detecting at least one average distance of the boom in relation to the ground or to the growth." [0106].)

Regarding claim 8:
Leeb in view of Mizukura teaches all of the limitations of claim 1. 
Leeb further teaches:
The system according to claim 1, wherein: said data processing device is configured for an automatic mode for respective height and/or inclination adjustment of said distributor linkage ("The control unit moreover allows for an automatic operating mode, in which the actuator carries out an active motion, in order to thus adapt the angular position of the boom in relation to the reference plane." [0103]; here it shows that the actuators, which are under control of the data processing device, have an automatic mode where they will automatically adapt the height or inclination of the boom accordingly.)
and for an override mode, for respective height and/or inclination adjustment of said distributor linkage, ("The control unit can allow for a manual operating mode, in which the actuator, which acts on the angular position of the boom about the rotation axis in relation to the carrier vehicle," [0100]; here it shows that a manual override mode is available for a user to adjust the angular position of the boom)
where said data processing device in the automatic mode adjusts an overall height and/or overall inclination of said distributor linkage ("The control unit moreover allows for an automatic operating mode, in which the actuator carries out an active motion, in order to thus angular position) is automatically adjusted in the automatic mode.)
and in the override mode overrides at least one control parameter of the automatic mode, which is active in the override mode. ("The control unit can allow for a manual operating mode, in which the actuator, which acts on the angular position of the boom about the rotation axis in relation to the carrier vehicle, performs no active control and the boom is guided, for instance, nearly actuating power-free." [0100]; here it shows that in manual mode the angular position of the boom is no longer controlled by actuators but that the actuators are overridden and shut off to allow the guidance of the boom to be from an operator.)

Regarding claim 10:
Leeb teaches:
An agricultural machine for spreading fertilizer, plant protection products or seeds, comprising a distributor linkage and the regulating and/or control system according to claim 1. (Figure 1 shows an agricultural machine for discharging fluid and/or solid active materials comprising a distributor linkage and a control system according to claim 1.)

Regarding claim 11:
Leeb in view of Mizukura teaches all of the limitations of claim 10. 
Leeb further teaches:
The machine according to claim 10, wherein said second sensor device for determining the centrifugal force and/or the centrifugal acceleration acting upon said first sensor device when the machine is turning corners is arranged on said machine or on said distributor linkage. (Figure 1 shows two acceleration sensors 27 and 28 located on the boom (distributor linkage).)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb (U.S. Publication No. 20160316617) in view of Mizukura (JP2004262292A) in view of Rosa (U.S. Patent no. 8942893).
Regarding claim 2:
Leeb (20160316617) in view of Mizukura teaches all of the limitations of claim 1. Leeb (20160316617) does not teach that the data processing unit can process a travel speed of the machine and take it into account of an error correction based on the sensor signals of a second sensor device. 
However, 
Rosa teaches:
wherein: said data processing device is adapted to process a travel speed of said machine which is taken into account in an error correction based on the sensor signals of said second sensor device. (“As described above, in embodiments, the boom shape adjustment operations can be enhanced by using a Look-Ahead Module (LAM) to anticipate obstacles warranting boom-adjustment operations. FIG. 11 is a flow chart depicting an illustrative method 800 of dynamically adjusting a boom shape utilizing a LAM. Embodiments of the method 800 include determining a current motion of the vehicle (block 810). As the term is used herein, "current travel speed), a direction of motion, acceleration, steering angle, curvature, or the like. In embodiments, a boom controller (e.g., boom controller 232) receives the current motion from one or more motion sensors.” [Column 14 lines 35-46]; here it shows that the travel speed is obtained from sensor signals and is taken into account to enhance (correct errors) the adjustment of the boom.)
Leeb (20160316617), Mizukura, and Rosa are analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data processing unit taught by Leeb (20160316617) in view of Mizukura with the ability and functionality of processing the travel speed of a machine taught by Rosa, in order to process the travel speed of said machine which is taken into account in the error correction based on the sensor signals of said second sensor device. The suggestion/motivation to combine is that by being able to control the travel speed of the machine, imminent collisions with the ground and/or obstacles can be prevented even more reliably. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb (U.S. Publication No. 20160316617) in view of Mizukura (JP2004262292A) in view of Rosa (U.S. Patent no. 8942893) in view of Leeb (U.S. Publication No. 20180027727).
Regarding claim 3:
Leeb (20160316617) in view of Mizukura in view of Rosa teaches all of the limitations of claim 2. The combination does not however teach that the data processing device is adapted to factorize the travel speed or that a factorization is adjustable. However,
Leeb (20180027727) teaches:
wherein: said data processing device is adapted to factorize the travel speed, where a factorization is adjustable. ("The driving speed of the carrier vehicle can be reduced by approximately 30%, for example, or also by up to 60%, with these speed reductions being in particular based on the initial speed as well as on the type of obstacle, as the case may be. When the initial speed is higher, a greater reduction of the driving speed is expedient while regulating the collision prevention, whereas when the driving speed is slower, a lower speed reduction of less than 30%, as the case may be, can be expedient." [0036].)
Leeb (20160316617), Mizukura, Rosa, and Leeb (20180027727) are all analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data processing unit taught by Leeb (20160316617) in view of Mizukura in view of Rosa with the ability and functionality of factorizing the driving speed, where the factorization is adjustable taught by Leeb (20180027727), in order for the data processing unit to factorize the travel speed, where the factorization is adjustable. The suggestion/motivation to combine is that by being able to factorize and adjust the factorization of the travel speed, you could adjust according to the situation which would allow for a more comfortable change in speed for an operator. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb (U.S. Publication No. 20160316617) in view of Mizukura (JP2004262292A) in view of Leeb (U.S. Publication No. 20180027727).
Regarding claim 4:
Leeb (20160316617) in view of Mizukura teaches all of the limitations of claim 1. Leeb (20160316617) does not teach that the data processing unit can process the steering angle of the machine and take it into account of an error correction based on the sensor signals of a second sensor device. 
However,
Leeb (20180027727) teaches:
wherein: said data processing device is adapted to process a steering angle of said machine which is taken into account in an error correction based on the sensor signals of said second sensor device. ("Factors such as position and current driving course with the present steering angle and speed, maximum lifting height of the boom linkage, detection of the obstacle or, as the case may be, of the gap by the first and the second sensor, curvature and gradient are taken into account in the context of a corresponding evaluation. The information on the detected irregularities in the crop is transferred to the control." [0015]; here it shows that the steering angle is taken into a consideration in an evaluation to determine irregularities to be corrected by the control system.)
Leeb (20160316617), Mizukura, and Leeb (20180027727) are analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data processing unit taught by Leeb (20160316617) in view of Mizukura with the ability and functionality of processing the steering angle of a machine taught by Leeb (20180027727), in order to process the steering angle of said machine which is taken into account in the error correction based on the sensor . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb (U.S. Publication No. 20160316617) in view of Mizukura (JP2004262292A) in view of Leeb (U.S. Publication No. 20160262370).
Regarding claim 9:
Leeb (20160316617) in view of Mizukura discloses all of the limitations of claim 1. Leeb (20160316617) does not disclose that the data processing device is configured for a manual mode with rigid power transmission to said distributor or that a current inclination value of the distributor linkage is adopted as a new inclination set point when changing over to a decoupling mode with a decoupled distributor linkage.
However,
Leeb (20160262370) teaches:
The system according to claim 1, wherein: said data processing device is configured for a manual mode with rigid power transmission to said distributor linkage, ("According to FIG. 3B, the operator has the possibility of manually overriding the automatic regulation of the boom unilaterally (that is, on one side of the entire boom cantilever 28). The automatic height regulation can be deactivated unilaterally by, for example, pressing a button." [0073]; here it shows that a button can be pressed to trigger the data processing device to switch to a manual mode giving the operator rigid power transmission over the distributor linkage.)
where a current inclination value of said distributor linkage is adopted as a new inclination set point when changing over to a decoupling mode with a decoupled distributor linkage to an automatic mode and/or to an override mode. ("The automatic height regulation can be deactivated unilaterally (changing over to a decoupling mode) by, for example, pressing a button. The operator can thus manually control the deactivated cantilever by means of one and the same button and move it into a desired position, for instance when passing an obstacle. In the process, the deactivated cantilever is regulated to or held at a type of "artificial horizon" (new inclination set point)." [0073])
Leeb (20160316617), Mizukura, and Leeb (20160262370) are analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data processing unit taught by Leeb (20160316617) in view of Mizukura with being configured to a manual mode with rigid power transmission to the distributor linkage and setting a current inclination set point as a new inclination set point when changing to a decoupling mode as taught by Leeb (20180027727), in order for the data processing device to be configured for a manual mode with rigid power transmission to the distributor and have the functionality where a current inclination value of said distributor linkage is adopted as a new inclination set point when changing over to a decoupling mode with a decoupled distributor linkage. The suggestion/motivation to combine is that by being able to manually control the boom and set inclination points will allow an operator to account for objects and inclines that the sensors could potentially miss. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb (U.S. Publication No. 20160262370) in view of Mizukura (JP2004262292A).
Regarding claim 12:
Leeb (20160262370) teaches:
A method for operating an agricultural machine, in which material, is spread from a storage container via a distributor linkage, ("The distribution device 14 serves for spreading liquid and/or solid active agents, such as, for instance, fertilizers or plant protection agents. The field sprayer 10 essentially consists of two vehicle axles 16, a cabin 18 and a storage hopper 20, with all components being in turn connected by means of a machine frame 22." [0058].)
where in a decoupling mode with said distributor linkage decoupled in an override mode, regulation is effected to an absolute inclination value of said distributor linkage relative to the direction of gravity based on sensor signals of at least one first sensor device for determining the inclination of said distributor linkage, ("the operator has the possibility of manually overriding the automatic regulation of the boom unilaterally (that is, on one side of the entire boom cantilever 28). The automatic height regulation can be deactivated unilaterally by, for example, pressing a button. The operator can thus manually control the deactivated cantilever by means of one and the same button and move it into a desired position, for instance when passing an obstacle. In the process, the deactivated cantilever is regulated to or held at a type of "artificial horizon"." [0073]; here it shows that a part of the boom extension can be decoupled from automatic mode when an operator overrides it by pressing a button. The operator can then manually adjust the distributor linkage relative to the direction of gravity.)
Leeb (20160262370) teaches doesn’t explicitly teach:
and when corners are turned, a measurement error of said first sensor device is corrected based on sensor signals of at least one second sensor device for determining a centrifugal force and/or a centrifugal acceleration acting upon the first sensor device when the machine is turning corners, however, Mizukura teaches (“That is, by measuring the traveling speeds of the left and right crawlers, it is possible to determine the measurement error of the tilt sensor of the combine during turning” [0024]; here it shows that the speeds of the right and let crawlers are measured and used to determine a measurement error acting on the tilt sensor. Paragraph [0024] further discloses, “When turning left while holding the aircraft substantially parallel to the reference horizontal plane, this angle THETAe represents a measurement error component of the inclination sensor 96 caused by the centrifugal force (hereinafter, THETAe is referred to as a tilt sensor correction angle.)”)
Furthermore, Mizukura teaches:
by measuring an angular rate of the distributor linkage and/or the machine about a vertical axis, the vertical axis being normal to the at least one axis of rotation extending in the direction of travel. (“When turning left while holding the aircraft substantially parallel to the reference horizontal plane, this angle THETAe represents a measurement error component of the inclination sensor 96 caused by the centrifugal force (hereinafter, THETAe is referred to as a tilt sensor correction angle.)”)
Leeb (2370) and Mizukura are analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one or ordinary skill in the art, to modify the control system of Leeb to include the correction of the first sensor based on a . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb (U.S. Publication No. 20160262370) in view of Leeb (U.S. Publication No. 20160316617) in view of Leeb (U.S. Publication No. 20180027727).
Regarding claim 13:
Leeb (20160262370) in view of Leeb (20160316617) teaches all of the limitations of claim 12. The combination does not teach that a travel speed and/or a steering angle of said machine are taken into account in a correction of errors based on the sensor signals of said second sensor device. 
However, Leeb (20180027727) teaches:
wherein a driving speed and/or a steering angle of said machine are taken into account in a correction of errors based on the sensor signals of said second sensor device. ("Factors such as position and current driving course with the present steering angle and speed, maximum lifting height of the boom linkage, detection of the obstacle or, as the case may be, of the gap by the first and the second sensor, curvature and gradient are taken into account in the context of a corresponding evaluation. The information on the detected irregularities in the crop is )
Leeb (20160262370), Leeb (20160316617), and Leeb (20180027727) are analogous art because they are in the same field of art, control systems for an agricultural machine. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the error correction taught by the combination of Leeb (20160262370) and Leeb (20160316617) with the ability and functionality of processing and taking into account the steering angle and/or travel speed of a machine taught by Leeb (20180027727), in order to process the steering angle and/or the travel speed of said machine take them into account in the error correction based on the sensor signals of said second sensor device. The suggestion/motivation to combine is that by being able to control the steering angle and/or the travel speed of the machine, imminent collisions with the ground and/or obstacles can be prevented even more reliably. 

Response to Arguments
	Applicant’s arguments with respect to claim 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McClure (U.S. Patent Pub. 2004/0124605): teaches an equipment position control system that can correct course deviations.
Krohn (U.S. Patent No. 5988528): teaches a self-centering boom that can center itself, countering inertial forces, while turning. 
Grotelueschen (U.S. Patent Pub. 2017/0027103): teaches a boom that has sensors that can detect the boom height from the ground, and teaches that the boom will rotate itself to maintain a certain height.
Schnaider (U.S. Patent Pub. 2016/0330948): teaches a control system that can control the wings of a boom sprayer in order to counter a disturbance torque acting on the boom. 
Leeb (U.S. Patent Pub. 2016/0286780): teaches a boom with sensors capable of sensing angular position and velocity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664